Citation Nr: 1026838	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-22 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for the 
Veteran's service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1972 to March 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

This claim was previously before the Board in February 2009.  The 
Board remanded the Veteran's claim, as no Statement of the Case 
had yet been issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  As the RO issued a Statement of the Case in March 2009, 
the Board finds there was substantial compliance with its 
February 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) (holding that only substantial compliance 
with the terms of the Board's engagement letter would be 
required, not strict compliance).  With the requested development 
completed, the case may proceed without prejudice to the Veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appeared and testified at a formal hearing held in 
Washington, DC before the undersigned Veterans Law Judge in May 
2010.  A transcript of the hearing has been associated with the 
claims folder.


FINDING OF FACT

During the course of the Veteran's appeal, his PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity, but is not productive of 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities.  
The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity resulting 
from such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity to the several grades of disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case or not.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

A review of the history of the Veteran's claim is instructive.  
The Veteran filed his claim in February 2007, seeking service 
connection for PTSD, bipolar disorder, or depression.  His claim 
was denied in a June 2007 rating decision on the basis that he 
had not been diagnosed as suffering from PTSD.  The Veteran filed 
a timely Notice of Disagreement, and the RO issued a Statement of 
the Case in November 2007.  The Veteran thereafter filed a 
Substantive Appeal.  Before the case made its way to the Board, 
however, a Decision Review Officer granted the Veteran's claim in 
a March 2008 rating decision, assigning a 50 percent rating.  

Following this March 2008 rating decision, the Veteran filed a 
timely Notice of Disagreement.  The Veteran's claim went before 
the Board on separate issues in February 2009, at which time the 
Board remanded the instant appeal in order that a Statement of 
the Case may be issued.  The RO issued a Statement of the Case in 
March 2009.  The Veteran filed a timely Substantive Appeal.  The 
RO issued a Supplemental Statement of the Case in November 2009, 
and the Veteran testified at a formal hearing in Washington, DC 
in May 2010.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9411 are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 
(1998), the U.S. Court of Appeals for Veterans Claims (Court) 
held that VA regulations require that when the symptoms and/or 
degree of impairment due to a veteran's service-connected 
psychiatric disability cannot be distinguished from any other 
diagnosed psychiatric disorders, VA must consider all psychiatric 
symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and 
employs the nomenclature in the rating schedule based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  See 
38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder 
should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses 
many times will include an Axis V diagnosis, or a Global 
Assessment of Functioning (GAF) score.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF score of 41 to 50 indicates that the examinee 
has serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).  A GAF score of 31 to 40 indicates that the examinee 
has some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed person 
avoid friends, neglects family, and is unable to work).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Here, the Veteran contends that his PTSD is severe enough to 
warrant a 70 or 100 percent rating.  Based on an evaluation of 
the evidence below, however, the Board concludes that the 50 
percent rating currently assigned is appropriate.  

The Board's analysis here is complicated by the mixed picture of 
the Veteran's disability presented by the evidence of record.  
This evidence includes the results of two VA examinations, 
records of the Veteran's VA mental health treatment, a private 
psychological evaluation with Richard O'Halloran, Ph.D, and the 
Veteran's testimony to the Board in his May 2010 hearing.  

The two VA examinations describe the Veteran as suffering from 
fairly similar symptoms.  In the first in December 2007, the 
examiner described the Veteran's appearance as clean and casually 
dressed.  His speech was unremarkable and he was cooperative 
toward the examiner, but the Veteran's affect was constricted. 
His mood was described as dysphoric and labile.  He was oriented 
to person, time, and place.  The Veteran's thought process was 
rambling, but his thought content was unremarkable.  He was not 
reported to suffer from delusions or hallucinations.  He had no 
panic attacks or obsessive behavior.  The Veteran did not report 
suicidal or homicidal ideation.  He was able to maintain his 
personal hygiene.  His remote, recent and immediate memory were 
all reported as normal. 

Based on this evaluation, the examiner diagnosed the Veteran as 
suffering from PTSD, assigning a GAF score of 60.  While the 
examiner did not conclude that the Veteran had total occupational 
and social impairment, he did find deficiencies in the Veteran's 
thinking and mood.  The examiner also concluded that the Veteran 
had reduced reliability and productivity as a result of his PTSD 
symptoms.   

Again, the results of the September 2009 VA examination are 
consistent with the earlier examination.  The Veteran was once 
again clean and casually dressed.  His speech was clear, though 
his attitude toward the examiner was described as guarded and 
sarcastic.  His affect was appropriate, but his mood was 
agitated, irritable, caustic, and dramatic.  The Veteran's 
attention was intact, and he was oriented to person, time, and 
place.  The Veteran's thought process and content were described 
as evasive. He did not suffer from delusions or hallucinations, 
and he understood the outcome of his behavior.  The Veteran's 
behavior was described as dramatic, oppositional, and sarcastic.  
Though the Veteran reported suffering from panic attacks, he did 
not elucidate on their nature or frequency.  The Veteran did not 
report engaging in obsessive or ritualistic behavior.  He had no 
homicidal or suicidal thoughts, and he was able to maintain his 
personal hygiene.  His remote, recent, and immediate memory were 
described as normal.  

The examiner diagnosed the Veteran as suffering from PTSD and 
bipolar disorder, and he assigned a GAF score of 60.  
Importantly, the examiner noted that the Veteran exaggerated his 
problems in a dramatic and oppositional manner.  He wrote that 
the Veteran was unable or unwilling to elaborate about many of 
his current symptoms.  The examiner concluded that the Veteran 
did not have total occupational and social impairment, 
deficiencies in most areas, or reduced reliability and 
productivity due to his PTSD.  The examiner did conclude, 
however, that the Veteran would suffer from an occasional 
decrease in work efficiency.  

The results of these examinations are compared to the report from 
Dr. O'Halloran who found the Veteran's PTSD to be productive of 
much more severe symptomatology.  Dr. O'Halloran stated that the 
Veteran's immediate and short term memory were markedly 
compromised.  The Veteran was described as suffering from 
suicidal ideations, but the Veteran did not describe these with 
any particularity.  Dr. O'Halloran described the Veteran as 
suffering from sleep impairment, irritability, outbursts of 
anger, and impaired concentration.  Dr. O'Halloran diagnosed the 
Veteran as suffering from PTSD and assigned a GAF score of 33.  
He wrote that, as a result of his PTSD, the Veteran is incapable 
of competitive and sustained vocational placement.  

In his May 2010 hearing, the Veteran also reported suffering from 
severe symptomatology.  He stated that he suffered from daily 
panic attacks, memory loss, poor impulse control, irritability, a 
dislike of crowds, and suicidal ideation.  The Veteran further 
stated that he attended both VA and private counseling, but did 
so alone as he did not like to be around groups of people.  

Again, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411.

Here, the most probative evidence of record (the reports of VA 
examinations) indicates that the Veteran suffers from 
occupational and social impairment with reduced reliability and 
productivity.  This, again, was the finding of the examiner in 
the December 2007 VA examination.  The Board also notes that the 
Veteran displays many of the symptoms consistent with the 50 
percent rating, including panic attacks, impaired thinking, and 
difficulty in establishing and maintaining effective 
relationships.  As the Veteran's symptoms have remained 
consistent over the appeals period, staged ratings are 
inappropriate.  

A higher 70 percent rating would only be warranted with evidence 
of occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  Id.

The Board notes that while the December 2007 examiner found the 
Veteran to have deficiencies in the Veteran's thinking and mood, 
he did not find the Veteran to have deficiencies in work, school, 
or family relations or judgment.  The September 2009 examiner did 
not find the Veteran to be suffering from any deficiencies 
consistent with the 70 percent rating.  Further, the Veteran's 
symptomatology as described by the VA examiners does not align 
with the symptomatology described by the 70 percent rating.  

With respect to the report by Dr. O'Halloran and the Veteran's 
description of himself, the Board does not find these as 
probative as the VA examinations.  In this regard, it is noted 
that the basis for Dr. O'Halloran's report is the history the 
Veteran provided, and the Veteran has consistently been described 
as exaggerating his symptoms in the VA records.  In the September 
2009 examination, the VA examiner reported that the Veteran was 
unable or unwilling to elaborate about his current PTSD 
symptomatology.  The examiner noted that the Veteran exaggerated 
his problems in a dramatic and oppositional manner, and the 
examiner stated that further psychometric testing may not be 
helpful, as the Veteran had exaggerated in the past.  
Specifically, the examiner mentioned Dr. O'Halloran's February 
2008 psychological report as supporting this.  In that report, 
Dr. O'Halloran stated that the results of his Minnesota 
Multipasic Personality Inventory test were of questionable 
validity because of the high number of psychological symptoms the 
Veteran reported having.  

The Board shares these concerns regarding the Veteran's reports 
of his symptomatology.  The Board notes that in his May 2010 
hearing, the Veteran was acting in a manner consistent with that 
described by the September 2009 examiner.  Further, the Veteran 
stated in his hearing that he receives Social Security disability 
payments on account of his PTSD.  In both his December 2007 and 
September 2009 VA examinations, however, the Veteran stated that 
his Social Security award was due to his back pain, not to his 
psychological condition.  Moreover, the Board notes the Veteran 
described himself to Dr. O'Halloran as an 'exceptional soldier,' 
when the Veteran's service personnel records show that not to be 
the case.  Instead, these records show the Veteran was absent 
without leave in excess of a month during 1974 and 1975, and the 
character of his service on his discharge certificate was not 
"honorable."  

Thus, based on the Veteran's inconsistent statements and the 
observations of the Board and his examiners, the Board does not 
find the Veteran's statements regarding his PTSD to be credible.  
Given this finding, the Board assigns more weight to the 
conclusions and findings of the two VA examinations over the 
results of Dr. O'Halloran's psychological report (based as they 
were on the Veteran's statements) and the Veteran's description 
of his symptoms.   

In its December 2009 brief to the Board, the Veteran's 
representative encouraged the Board to scrutinize the Veteran's 
VA outpatient treatment records.  Specifically, the Veteran's 
representative stated that from January 2009 through August 2009, 
these records assign the Veteran GAF scores ranging from a low of 
43 to a high of 50.  The representative argued that these scores 
were more reflective of the Veteran's current level of 
symptomatology.  

The Board disagrees with the representative's contention.  First, 
the Board again reiterates the findings of both the September 
2009 VA examiner and Dr. O'Halloran that the Veteran exaggerates 
his symptoms and his responses are unreliable.  Perhaps more 
important, however, is the fact that the VA examinations are much 
more thorough in describing the reasons for assigning GAF scores 
than any of the VA outpatient treatment records.  The reasons and 
bases for the GAF scores assigned by each examiner are clear from 
their reports in a way that is not true with the reports of the 
Veteran's outpatient treatment.  Thus, the Board finds these 
records to be less probative, and the greater weight of the 
evidence to be against the conclusion that the criteria for an 
evaluation in excess of 50 percent for PTSD are met.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
PTSD.  Throughout the appeals period, the Veteran has been 
described as suffering from depression, panic attacks, 
irritability, and difficulty sleeping.  These symptoms are all 
contemplated under the applicable rating criteria for PTSD, 
ending the Board's inquiry. 

Again, based on the evidence above, the Board finds that the 
Veteran's PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity, but not by 
occupational and social impairment with deficiencies in most 
areas.  Accordingly, the Board concludes that the criteria for an 
initial rating in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, DC 9411.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA has met its duty to notify for this claim.  Service connection 
for this issue was granted in a March 2008 rating decision.  The 
Veteran is now appealing the downstream issue of the initial 
rating that was assigned.  Therefore, additional VCAA notice is 
not required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting him in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records, records of his VA treatment, and a private 
psychological report.  

Though the Veteran has reported receiving Social Security 
disability benefits and records of his award have not been 
associated with the claims file, the Board shall not remand the 
Veteran's claim to obtain these records.  Under VA's duty to 
assist, relevant records are defined as "those records that 
relate to the injury for which the claimant is seeking benefits 
and have a reasonable possibility of helping to substantiate the 
veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. 
Cir. 2010) (holding that VA is not obligated to obtain irrelevant 
SSA documents).  Here, the Veteran has stated that he was awarded 
Social Security disability benefits based on his back disability.  
Though he later stated that the award was predicated on his 
mental condition, the Board does not find this description to be 
credible.  The Board thus shall not remand the Veteran's claim to 
obtain records that it considers irrelevant.  

The Veteran was afforded a VA compensation and pension 
examination.  The Board notes that the evidence already of record 
is adequate to allow resolution of the appeal.  Hence, no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

An initial rating in excess of 50 percent for the Veteran's 
service-connected PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


